Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer that the Applicant claims to have filed on 10/22/21 is approved.

Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art fails to teach a method for providing real-time augmented reality (AR) data by integrating a stream of received visual data, AR input data, information input, and knowledge input, wherein the information input comprises a real time extracted portion of the stream of visual data, extracted in real-time as the stream of visual data is being received, the knowledge input is learned cumulatively based on the information extracted from the visual data at the plurality of time points and a user's behavior learned from the real-time extracted portion of the visual data, and replacing a background image data by AR data based on the information data or knowledge data as claimed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612